 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                            Case No. 1:17-po-00203-SAB

 8                   Plaintiff,                           ORDER REQUIRING GOVERNMENT TO
                                                          SHOW CAUSE WHY DEFENDANT’S
 9           v.                                           MOTION TO VACATE, SET ASIDE, OR
                                                          CORRECT HIS SENTENCE SHOULD NOT
10   ANGEL L. BERNABE,                                    BE DEEMED UNOPPOSED

11                   Defendant.                           THREE DAY DEADLINE

12

13          On December 12, 2019, Defendant filed a motion to vacate, set aside or correct his

14 sentence under 28 U.S.C. § 2255. A briefing schedule was set and the Government’s opposition

15 to the motion was due on January 13, 2020. As of this date, no opposition has been filed.

16          The Local Rules of the Eastern District of California govern the filing of criminal

17 motions, and provide that: “No party will be entitled to be heard in opposition to a motion at oral

18 argument if that party has not timely filed an opposition to the motion.”           L.R. 430.1(d).

19 Additionally, the Local Rules provide that: “A responding party who has no opposition to the
20 granting of the motion shall serve and file a statement to that effect.” (Id.)

21          Accordingly, IT IS HEREBY ORDERED that within three (3) days of the date of entry

22 of this order, the Government SHALL SHOW CAUSE IN WRITING why Defendant’s motion

23 to vacate, set aside or correct his sentence should not be deemed unopposed.

24
     IT IS SO ORDERED.
25

26 Dated:      January 15, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
